 Case 1:19-cv-10196-TLL-PTM ECF No. 1 filed 01/21/19   PageID.1   Page 1 of 18




              UNITED STATES DISTRICT COURT
          FOR THE EASTERN DISTRICT OF MICHIGAN
                   NORTHERN DIVISION

QUINCY DEMERY
        Plaintiff,
v.

NEXTEER AUTOMOTIVE CORP.,
        Defendant.
                                               /
GAFKAY LAW, PLC
JULIE A. GAFKAY (P53680)           “DEMAND FOR JURY TRIAL”
Attorney for Plaintiff
175 S. Main Street
Frankenmuth, MI 48734
(989) 652-9240
jgafkay@gafkaylaw.com                          /

 There is no other civil action between these parties arising out of the
same transaction or occurrence as alleged in this Complaint pending in
this Court, nor has any such action been previously filed and dismissed
or transferred after having been assigned to a judge, nor do I know of any
other civil action, not between these parties, arising out of the same
transaction or occurrence as alleged in this Complaint that is either
pending or was previously filed and dismissed, transferred, or otherwise
disposed of after having been assigned to a Judge in this Court.

         PLAINTIFF’S COMPLAINT AND JURY DEMAND

      NOW COMES Plaintiff, Quincy Demery, by and through his

attorney, Gafkay Law, PLC, by Julie A. Gafkay and hereby files this

action against Defendant, Nexteer Automotive Corp., as follows:




                                       1
 Case 1:19-cv-10196-TLL-PTM ECF No. 1 filed 01/21/19    PageID.2     Page 2 of 18




                 PARTIES, JURISDICTION AND VENUE

1.   Plaintiff, Quincy Demery (hereinafter “Plaintiff”), is a resident of

the County of Saginaw, State of Michigan.

2.   Defendant, Nexteer Automotive Corp. (hereinafter “Defendant”), is

a foreign profit corporation domiciled in the State of Delaware and

operating a facility located at 3900 E. Holland Road in the City of

Saginaw, County of Saginaw, State of Michigan.

3.   This Court has jurisdiction over Plaintiff’s federal law claims

pursuant to 28 U.S.C. § 1331 and supplemental jurisdiction over

Plaintiff’s state law claims pursuant to 28 U.S.C. § 1367.

4.   This is a civil action for violations of Title VII of the Civil Rights Act

of 1964 and the Michigan Elliott-Larsen Civil Rights Act for race

discrimination and retaliation.

5.   Plaintiff also asserts federal claims against Defendant for

violations of the Family and Medical Leave Act of 1993 (“FMLA”), 29

U.S.C. 2601 et seq.

6.   Plaintiff    also   brings   a   state   claim    under   the     Michigan

Whistleblowers’ Protection Act against Defendant pursuant to MCL

15.361 et seq.



                                         2
 Case 1:19-cv-10196-TLL-PTM ECF No. 1 filed 01/21/19   PageID.3   Page 3 of 18




7.    The events giving rise to this cause of action occurred within the

Eastern District of Michigan, Northern Division.

8.    Plaintiff is filing a charge on the basis of race discrimination and

retaliation with the Equal Employment Opportunity Commission

(“EEOC”) within three (300) days of the unlawful employment alleged in

this Complaint. The charge will be filed as soon as the EEOC is open

after the Government shutdown.

9.    Plaintiff further states he has timely filed this action within ninety

(90) days pursuant to his Michigan Whistleblowers’ Protection Act claim.

                           RELEVANT FACTS

10.   Plaintiff became employed by Defendant as a machine operator in

or about 2011.

11.   Plaintiff was qualified for his position.

12.   Plaintiff is African American.

13.   Plaintiff worked with another African American employee named

Eric Eggleston.

14.   In or about of September of 2015, Mr. Eggleston was accused of

theft and terminated from his employment with Defendant.

15.   Plaintiff was a witness to the alleged theft and had knowledge the



                                        3
 Case 1:19-cv-10196-TLL-PTM ECF No. 1 filed 01/21/19   PageID.4   Page 4 of 18




allegation against Mr. Eggleston was not true and that Mr. Eggleston the

victim of race discrimination.

16.   After Mr. Eggleston was fired, an unemployment hearing was held

with the State of Michigan.

17.   Plaintiff was requested to appear at the said unemployment

hearing and Plaintiff testified under oath on behalf of Mr. Eggleston with

Defendant on the other side.

18.   Subsequently, on or about September 16, 2016, Mr. Eggleston filed

a lawsuit alleging, among other things, race discrimination.

19.   Plaintiff was listed as a witness in Mr. Eggleston’s race

discrimination case.

20.   Mr. Eggleston’s race discrimination case continued until on or

about June 21, 2018 when it was dismissed.

21.   Defendant knew Plaintiff had testified on behalf of Mr. Eggleston

and that Plaintiff was listed as a witness in Mr. Eggleston’s lawsuit for

race discrimination.

22.   After Plaintiff testified on behalf of Mr. Eggleston and was listed as

a witness, he began to be watched more closely by supervision and

written and disciplined for frivolous or untrue allegations.



                                       4
 Case 1:19-cv-10196-TLL-PTM ECF No. 1 filed 01/21/19   PageID.5   Page 5 of 18




23.   One of Plaintiff’s supervisors was Tony Mack (hereinafter “Mack”)

who is Caucasian.

24.   On or about November 30, 2018, Mack gave Plaintiff a disciplinary

action for not using his hearing protection, i.e. earplugs.

25.   There were similarly situated White employees who were within

Mack’s sight on several occasions without the required hearing protection

and Mack failed to discipline those employees.

26.   Plaintiff believed he was the victim of race discrimination based on

Mack’s treatment.

27.   Plaintiff complained about Mack’s discriminatory treatment

toward him.

28.   On or about November 30, 2018 - December 1, 2018, Plaintiff was

hospitalized due to severe heart palpitations.

29.   Plaintiff advised Defendant he had been hospitalized on December

1, 2018.

30.   Plaintiff was scheduled to work on or about Saturday, December 1,

2018, however, could not due to the said hospitalization.

31.   Defendant interfered with Plaintiff’s FMLA rights by denying him

protected time off under the FMLA for the hospitalization on December



                                       5
 Case 1:19-cv-10196-TLL-PTM ECF No. 1 filed 01/21/19   PageID.6   Page 6 of 18




1, 2018.

32.   Indeed, Plaintiff received a three-day suspension due to not

working on Saturday, December 1, 2018, when he was hospitalized.

33.   On about December 10, 2018, when Plaintiff was going on a break,

he was stopped by Mack and told to wipe down the top of his machine in

his cell area.

34.   Plaintiff told Mack he was going on break, but would do it when he

returned.

35.   Indeed, Plaintiff had cleaned his cell area already and there were

engineers in the area making it impossible for him to clean his area at

that point.

36.   Mack called Plaintiff a “fu- -king nobody” even though Plaintiff

agreed to do as instructed by Mack.

37.   After Plaintiff went on break, he complained to Mack about his

derogatory language toward him, which Mack denied.

38.   Subsequently, that same day, before Plaintiff even had a chance to

return to his cell area, Plaintiff was discharged.

39.   A motivating factor for Plaintiff’s discharge was his race.

40.   A motivating factor for Plaintiff’s discharge was in retaliation for



                                       6
 Case 1:19-cv-10196-TLL-PTM ECF No. 1 filed 01/21/19   PageID.7    Page 7 of 18




his complaints of race discrimination.

41.   A motivating factor for Plaintiff’s discharge was that he had been

requested to participate in a hearing with the State of Michigan on behalf

of another employee and he had been listed as a witness on behalf of a

former employee who was suing for race discrimination.

42.   A motivating factor for Plaintiff’s discharge was in retaliation for

taking off on or about December 1, 2018 due to a serious health condition

which was covered or should have been covered under the FMLA.

43.   Plaintiff suffered damages as a result of the above.

COUNT I - RACE DISCRIMINATION IN VIOLATION OF TITLE
    VII OF THE CIVIL RIGHTS ACT OF 1964 AGAINST
                     DEFENDANT

44.   Plaintiff   hereby   re-alleges   and   incorporates    by     reference

paragraphs 1 through 43 above.

45.   Title VII of the Civil Rights Act of 1964 makes it an “unlawful

employment practice for an employer…to discriminate against any

individual with respect to his compensation, terms, conditions, or

privileges of employment, because of such individual’s race.” 42 U.S.C. §

2000e-2(a)(1).

46.   That at all pertinent times, Defendant was an employer defined by



                                         7
 Case 1:19-cv-10196-TLL-PTM ECF No. 1 filed 01/21/19   PageID.8   Page 8 of 18




Title VII, 42 U.S.C. § 2000e(b).

47.     At all pertinent times, Plaintiff was and is a member of a protected

class on the basis of race, African American.

48.     At all pertinent times, Plaintiff was qualified for the position he

held.

49.     Plaintiff suffered an adverse employment action when he was

terminated on or about December 10, 2018.

50.     Plaintiff   suffered   the   adverse   employment     action    under

circumstances giving rise to an inference of race discrimination.

51.     Defendant treated similarly situated employees that were outside

his protected class in a more favorable fashion and/or Defendant replaced

Plaintiff with an employee that is outside his protected class.

52.     Defendant’s proffered reasons for taking the adverse action were

pretextual in nature.

53.     Defendant’s proffered reasons are not based in fact, did not actually

motivate its decision, or were insufficient to warrant the decision to

discharge Plaintiff.

54.     Defendant’s actions constitute race discrimination in violation of

Title VII of the Civil Rights Act of 1964.



                                         8
 Case 1:19-cv-10196-TLL-PTM ECF No. 1 filed 01/21/19   PageID.9   Page 9 of 18




55.   As a direct and proximate result of Defendant’s unlawful actions

Plaintiff has suffered and will continue to suffer from economic damages,

including, but not limited to, lost wages, back pay, front pay, raises,

promotions, bonuses, health, dental, and/or life insurance benefits,

pension, and/or retirement benefits, disability benefits, investment

opportunities, employer contributions, and other compensation and

fringe benefits, provided by Defendant along with the additional amount

to offset any negative tax consequences resulting from recovery.

56. As a direct and proximate result of Defendant’s unlawful actions,

Plaintiff has suffered and will continue to suffer non-economic damages

including, but not limited to, emotional distress, mental anguish, shock,

freight, humiliation, embarrassment, anxiety, nervousness, depression,

and loss of the ordinary pleasures of life.

57.   Plaintiff also is entitled to punitive damages pursuant to 42 U.S.C.

§ 1981(a) because Defendant engaged in a discrimination against

Plaintiff with malice or with reckless indifference to Plaintiff’s federally

protected rights.




                                       9
Case 1:19-cv-10196-TLL-PTM ECF No. 1 filed 01/21/19   PageID.10    Page 10 of 18




 COUNT II – RACE DISCRIMINATION IN VIOLATION OF THE
 MICHIGAN ELLIOTT-LARSEN CIVIL RIGHTS ACT AGAINST
                     DEFENDANT

58.   Plaintiff   hereby   re-alleges   and   incorporates    by     reference

paragraphs 1 through 57 above.

59.   The Michigan Elliott-Larsen Civil Rights Act makes it unlawful for

an employer to discharge or otherwise discriminate against an individual

with respect to employment, compensation, or a term, condition, or

privilege of employment, because of race. MCL § 37.2202(1)(a).

60.   Defendant was Plaintiff’s employer as defined by the Act. MCL §

37.2201(a).

61.   Plaintiff is a member of a protected class based on his race, African

American.

62.   Plaintiff was qualified for his position.

63.   Plaintiff suffered an adverse employment action when he was

discharged.

64.   Plaintiff suffered adverse actions under circumstances giving rise

to a claim for race discrimination.

65.   Defendant treated similarly situated employees that were outside

his protected class in a more favorable fashion and/or Defendant replaced



                                        10
Case 1:19-cv-10196-TLL-PTM ECF No. 1 filed 01/21/19   PageID.11   Page 11 of 18




Plaintiff with an employee that was outside his protected class.

66.   Defendant’s proffered reasons for taking the adverse action are

pretextual in nature.

67.   Defendant’s proffered reasons are not based in fact, did not actually

motivate its decision or were not sufficient to warrant its decision to

discharge.

68.   Defendant’s actions constitute race discrimination in violation of

the Michigan Elliott-Larsen Civil Rights Act.

69.   As a direct and proximate result of Defendants’ unlawful actions

Plaintiff has suffered and will continue to suffer from economic damages,

including, but not limited to, lost wages, back pay, front pay, raises,

promotions, bonuses, health, dental, and/or life insurance benefits,

pension, and/or retirement benefits, disability benefits, investment

opportunities, employer contributions, and other compensation and

fringe benefits, provided by Defendant along with the additional amount

to offset any negative tax consequences resulting from recovery.

70.   As a direct and proximate result of Defendant’s unlawful actions,

Plaintiff has suffered and will continue to suffer non-economic damages

including, but not limited to, emotional distress, mental anguish, shock,



                                        11
Case 1:19-cv-10196-TLL-PTM ECF No. 1 filed 01/21/19   PageID.12    Page 12 of 18




freight, humiliation, embarrassment, anxiety, nervousness, depression,

and loss of the ordinary pleasures of life.

  COUNT III – VIOLATIONS OF THE FAMILY AND MEDICAL
           LEAVE ACT OF 1993-INTERFERENCE

71.   Plaintiff   hereby   re-alleges   and   incorporates    by     reference

paragraphs 1 through 70 as stated above.

72. In interfering with Plaintiff exercising his rights under the FMLA by

failing to designate December 1, 2018 as protected under the FMLA and

suspending Plaintiff for not reporting to work on December 1, Defendant

violated Plaintiff’s rights under the FMLA, 29 USC 2601 et seq.

73. As a direct and proximate result of Defendant’s actions, Plaintiff has

suffered lost wages, benefits, and loss of employment opportunities.

  COUNT IV – VIOLATIONS OF THE FAMILY AND MEDICAL
            LEAVE ACT OF 1993-RETALIATION

74.   Plaintiff   hereby   re-alleges   and   incorporates    by     reference

paragraphs 1 through 73 as stated above.

75. Plaintiff was disciplined and suspended for not reporting to work on

December 1, 2018 when he was hospitalized.

76. Plaintiff was terminated on or about December 10, 2018.

77. A motivating factor for his termination was retaliation by Defendant



                                        12
Case 1:19-cv-10196-TLL-PTM ECF No. 1 filed 01/21/19   PageID.13    Page 13 of 18




because Plaintiff was unable to work on December 1, 2018 when he was

hospitalized and said time off was or should have been covered by the

FMLA.

78.   As a direct and proximate result of Defendant’s actions, Plaintiff

has suffered lost wages, benefits, and loss of employment opportunities.

  COUNT V – MICHIGAN WHISTLEBLOWERS’ PROTECTION
            ACT CLAIM AGAINST DEFENDANT

79.   Plaintiff   hereby   re-alleges   and   incorporates    by     reference

paragraphs 1 through 78 above.

80. At all material times, Plaintiff was an employee, and Defendant was

his employer, covered by and within the meaning of the Whistleblowers’

Protection Act, MCL 15.361 et seq.

81. Defendant violated the Whistleblowers’ Protection Act when it

discriminated against Plaintiff as described regarding the terms,

benefits, conditions, and privileges of his employment because he

reported a violation or suspected violation of a law, regulation, or rule of

the State of Michigan and opposed practices made illegal by the laws,

regulations, or rules of the State of Michigan and/or testified at a hearing

with the State of Michigan and was listed as a witness in a race

discrimination action against Defendant.


                                        13
Case 1:19-cv-10196-TLL-PTM ECF No. 1 filed 01/21/19   PageID.14   Page 14 of 18




82. The actions of Defendants were intentional.

83. As a direct and proximate result of Defendant’s unlawful actions

against Plaintiff as described, Plaintiff has sustained injuries and

damages, including, but not limited to, loss of earnings; loss of career

opportunities; mental and emotional distress; loss of reputation and

esteem in the community; and loss of the ordinary pleasures of everyday

life, including the opportunity to pursue gainful occupation of choice.

 COUNT VI – RETALIATION IN VIOLATION OF TITLE VII OF
  THE CIVIL RIGHTS ACT OF 1964 AGAINST DEFENDANT

84. Plaintiff incorporates by reference paragraphs 1 through 83 above.

85. Defendant retaliated against Plaintiff for having complained about

Defendant’s discriminatory employment practices described above, in

violation of Title VII.

86. Defendant’s actions were intentional, with reckless indifference to

Plaintiff’s rights and sensibilities.

87. As a direct and proximate result of Defendant’s unlawful actions

Plaintiff has suffered and will continue to suffer from economic damages,

including, but not limited to, lost wages, back pay, front pay, raises,

promotions, bonuses, health, dental, and/or life insurance benefits,

pension, and/or retirement benefits, disability benefits, investment


                                        14
Case 1:19-cv-10196-TLL-PTM ECF No. 1 filed 01/21/19   PageID.15    Page 15 of 18




opportunities, employer contributions, and other compensation and

fringe benefits, provided by Defendant along with the additional amount

to offset any negative tax consequences resulting from recovery.

88.   As a direct and proximate result of Defendant’s unlawful actions,

Plaintiff has suffered and will continue to suffer non-economic damages

including, but not limited to, emotional distress, mental anguish, shock,

freight, humiliation, embarrassment, anxiety, nervousness, depression,

and loss of the ordinary pleasures of life. Plaintiff also seeks punitive

damages against Defendant.

    COUNT VII – RETALIATION IN VIOLATION OF THE
 MICHIGAN ELLIOTT-LARSEN CIVIL RIGHTS ACT AGAINST
                    DEFENDANT

89.   Plaintiff   hereby   re-alleges   and   incorporates    by     reference

paragraphs 1 through 88 above.

90.   Defendant retaliated against Plaintiff for having complained about

Defendant’s discriminatory employment practices described above, in

violation of the Michigan Elliott-Larsen Civil Rights Act.

91.   Defendant’s actions were intentional, with reckless indifference to

Plaintiff’s rights and sensibilities.

92.   As a direct and proximate result of Defendant’s unlawful actions



                                        15
Case 1:19-cv-10196-TLL-PTM ECF No. 1 filed 01/21/19   PageID.16   Page 16 of 18




Plaintiff has suffered and will continue to suffer from economic damages,

including, but not limited to, lost wages, back pay, front pay, raises,

promotions, bonuses, health, dental, and/or life insurance benefits,

pension, and/or retirement benefits, disability benefits, investment

opportunities, employer contributions, and other compensation and

fringe benefits, provided by Defendant along with the additional amount

to offset any negative tax consequences resulting from recovery.

93.   As a direct and proximate result of Defendant’s unlawful actions,

Plaintiff has suffered and will continue to suffer non-economic damages

including, but not limited to, emotional distress, mental anguish, shock,

freight, humiliation, embarrassment, anxiety, nervousness, depression,

and loss of the ordinary pleasures of life.

PLAINTIFF REQUESTS that this Honorable Court enter judgment

against Defendant as follows:

1.    Legal relief

      a.   a judgment for lost wages and benefits, past and future, in

whatever amount he is found to be entitled

      b.   compensatory damages in whatever amount he is found to be

entitled



                                        16
Case 1:19-cv-10196-TLL-PTM ECF No. 1 filed 01/21/19   PageID.17   Page 17 of 18




      c.     liquidated damages pursuant to the FMLA for willful

violations

      d.     punitive and exemplary damages commensurate with the

wrong and Defendant’s ability to pay

      e.     an award of interest, costs, and reasonable attorney fees

2.    Equitable relief

      a.     an order reinstating Plaintiff to the position he would have

held if there had been no discrimination, interference, and retaliation by

Defendant

      b.     an injunction prohibiting any further acts of retaliation,

interference, or discrimination

      c.     an award of interest, costs, and reasonable attorney fees

      d.     whatever other equitable relief appears appropriate at the

time of trial

                         DEMAND FOR JURY TRIAL

      Plaintiffs hereby demands a jury trial in the above-captioned

matter.




                                        17
Case 1:19-cv-10196-TLL-PTM ECF No. 1 filed 01/21/19   PageID.18   Page 18 of 18




                                   Respectfully submitted,

                                   GAFKAY LAW, PLC



Dated: 1/21/2019                   s/Julie A. Gafkay
                                   Julie A. Gafkay (P53680)
                                   Attorney for Plaintiff
                                   175 S. Main Street
                                   Frankenmuth, MI 48734
                                   (989) 652-9240
                                   jgafkay@gafkaylaw.com




                                        18
